Citation Nr: 1755635	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  12-24 174A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected low back disability.

2.  Entitlement to service connection for a bilateral hand disorder, to include as secondary to service-connected low back disability.

3.  Entitlement to service connection for a bilateral elbow disorder, to include as secondary to service-connected low back disability.

4.  Entitlement to service connection for a bilateral foot disorder, to include as secondary to service-connected low back disability.

5.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service-connected low back disability.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Air Force (USAF) from December 1948 to December 1976. 

This appeal comes before the Board of Veterans' Appeals (Board) from July and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  The issues on appeal were previously remanded in February 2015.

On his substantive appeal, the Veteran requested a BVA hearing; however he later withdrew such request in August 2014 and asked that his case be forwarded to the Board for a decision.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of (1) service connection for a right knee disorder, to include as secondary to the service-connected low back disability; (2) service connection for a bilateral foot disorder, to include as secondary to service-connected low back disability; and (3) service connection for a bilateral hip disorder, to include as secondary to service-connected low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran has currently diagnosed bilateral hand carpal tunnel syndrome (CTS) and degenerative joint disease (DJD). 

2.  The Veteran's bilateral hand disorders were not chronic in service, did not manifest to a compensable degree within one year of service separation, and symptoms of a bilateral hand disorder were not continuous since service separation.

3.  The evidence does not show that the Veteran's bilateral hand disorders are etiologically related to service or to his service-connected low back disability.

4.  The Veteran's currently diagnosed DJD of the elbows was incurred in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral hand disorder, to include as secondary to service-connected low back disability have not been met.  38 U.S.C. 
§§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303. 3.307(a)(3), 3.309(a), 3.310 (2017).

2.  The criteria for service connection for bilateral DJD of the elbows have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303. 3.307(a)(3), 3.309(a), 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
    
    Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Only chronic diseases listed under 38 C.F.R. § 3.309 (a) (2017) are entitled to the presumptive service connection provisions of 38 C.F.R. § 3.303 (b).  Walker v. Shinseki, 708 F.3d 1331 Fed. Cir. 2013).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310 (a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310 (a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57(1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382(1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 .

Service Connection Analysis for Bilateral Hand Disorder

The Veteran maintains that he has a bilateral hand disorder that is related to service, or alternatively, to his service-connected lumbar spine disability.

Initially, the Board finds that the Veteran has been diagnosed with DJD of the hands and CTS of the hands, with post CTS release surgery on the right.

Next, the Board also finds that the weight of the evidence is against a finding that symptoms of a hand disorder were "chronic" in service.  Service treatment records are absent for any complaints, diagnoses, or treatment for a hand disorder.  A July 1976 Report of Medical Examination, conducted at service separation, indicates that a clinical evaluation of the Veteran's upper extremities was normal.  As such, the Board finds that symptoms of a hand disorder were not chronic in service.

The Board next finds that the weight of the evidence demonstrates that symptoms of a hand disorder have not been continuous since service separation.  Following service separation, the Veteran underwent a VA examination in February 1977.  At that time, the Veteran had full range of motion of the hands and no pain.  No x-rays were conducted of the hands. 

Private treatment records dated in October 1984 indicate that the Veteran complained of paresthesia and numbness in the right hand.  In an August 1988 record, the Veteran indicated a 5 year history (approximately 1983) of paresthesia of the hands and a study showed bilateral median neuropathies consistent with carpal tunnel syndrome.  For these reasons, the Board finds that symptoms of a hand disorder were not continuous after service separation.
This same evidence also shows that a hand disorder did not manifest to a compensable degree within one year of service separation.  Specifically, the lay evidence suggests that the Veteran complained of paresthesia and numbness in his hands in approximately 1983, more than 6 years after service separation.  There was also no evidence of DJD of the hands within one year following service separation as a February 1977 VA examination found that the Veteran had full range of motion of the hands and no pain.

On the question of direct nexus between the current hand disorder and active service, the Board finds that the preponderance of the lay and medical evidence is against finding that the currently diagnosed hand disorders are causally related to service.  As discussed above, service treatment records do not reflect any complaints or treatment for symptoms of the hands during service.  Further, the preponderance of the lay and medical evidence is against finding that the currently diagnosed hand disorders are secondary to the service-connected back disability.

During a September 2008 VA examination, the Veteran indicated that his bilateral carpal tunnel syndrome started in 1973.  He also indicated that he had right carpal tunnel release surgery in 2003.  The examiner diagnosed the Veteran with status post right carpal tunnel syndrome and left carpal tunnel syndrome.  The examiner then opined that the Veteran's carpal tunnel syndrome was not related to service.  In support of this opinion, it was noted that the Veteran had a normal sensory examination in March 1974 and there was no sensory deficit found.  Further, the Veteran was not diagnosed with carpal tunnel syndrome in service or shortly thereafter.  

The Veteran was afforded a VA hand examination in July 2017.  A diagnosis of bilateral hand degenerative joint disease was confirmed.  The examiner discussed and reviewed the evidence of record.  It was then opined that the Veteran's bilateral hand arthritis and nerve condition were not related to service or the service-connected back disability.  In support of this opinion, the examiner stated that the current examination diagnosed bilateral DJD of the hands with X-rays documentation in 2017, but not sooner.  There was no evidence that either condition occurred during service or within the first year after service separation.  The
most likely etiology of the DJD changes was noted to be related to degenerative changes of aging.  Further, as the Veteran was diagnosed with bilateral CTS in 1988, the majority of evidence does not indicate or support the early onset peripheral neuropathy within the first year of separation, so therefore it was unlikely that the Veteran's neuropathy was related to herbicide exposure.  Moreover, the medical literature pertaining to DJD did not support that DJD was caused by spondylosis.  Since the hand DJD was mild without need for surgical intervention, and since there was no bilateral upper radiculopathy related to a spine condition, it was unlikely the bilateral hand DJD condition was caused or aggravated by a the service-connected spine condition.

The Board finds that the medical opinions discussed above highly probative as to the etiology of the Veteran's hand disorders.  The examiners reviewed the claims file, discussed relevant medical evidence of record, and provided rationales in support of the opinions.  See Bloom, 12 Vet. App. 187; Hernandez-Toyens, 11 Vet. App. 382; Claiborne, 19 Vet. App. 186; Miller, 11 Vet. App. 348.

The Board has also considered the Veteran's statements purporting to relate his currently diagnosed hand disorders to service or to a service-connected disability.  However, as a lay person, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of CTS or DJD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  CTS and DJD are medically complex disease processes because of their multiple possible etiologies and manifest symptomatology that may overlap with other disorders.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a condition capable of lay diagnosis).  Such competent evidence has been provided by the VA examiners who reviewed the Veteran's claims file.  Here, the Board attaches greater probative weight to the VA examiners' opinions than to the Veteran's statements.  See Cartright, 2 Vet. App. at 25.

For these reasons, the Board finds that a preponderance of the evidence is against the claims for service connection for a bilateral hand disorder, to include as secondary to the service-connected back disability, and the claim must be denied. Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Service Connection Analysis for Bilateral Elbow Disorders

The Veteran maintains that he has arthritis of the elbows that was incurred in service or is otherwise related to service.

Initially, the Board finds that the Veteran has been diagnosed with bilateral DJD of the elbows.  See July 2017 VA elbow and forearm examination report. 

In a February 1975 service treatment record, the Veteran was seen for complaints of right elbow pain for the past 6 months and a diagnosis of tendonitis was provided.  In a March 1975 periodic Report of Medical Examination, it was again noted that the Veteran had right elbow pain for approximately 6 months.  

A November 1976 service treatment radiology report indicated that x-rays of the elbows revealed a calcific density projecting off the radial aspect of the distal humerus, which was noted to be potentially due to an old trauma to the soft tissue or a possible avulsion fracture.  A similar area was seen along the ulnar aspect of the distal left humerus.  

In a July 1976 Report of Medical History, the Veteran specifically checked "YES" as to having a painful or "trick" shoulder or elbow.  

In a November 1976 service treatment record the Veteran requested to see a doctor for "arthritis."  It was noted that the Veteran had a history of arthritis and x-rays of the knee and elbows were ordered.  In a December 1976 service treatment note, it was indicated that the Veteran was revisited for arthritis.  X-rays were noted to show degenerative changes which were consistent for the patient's age.  The Veteran was prescribed Ascription (i.e., a nonsteroidal anti-inflammatory drug).

The Board notes that while a July 2017 VA medical opinion found that the Veteran's DJD was more likely related to aging, the examiner did not reconcile the in-service finding of degenerative changes of the elbows in 1976.  As such, the opinion lacks probative value. 

The Board notes that, if a Veteran was diagnosed with a chronic disability in service, and has a current diagnosis of the same chronic disability, service connection is presumed.  38 C.F.R. § 3.303 (b).  In the present case, the evidence shows that the Veteran was diagnosed with degenerative changes of the elbow in service in 1976.  He presently has a current diagnosis of bilateral DJD.  Further, there is no evidence of any undercurrent causes for the bilateral elbow DJD.  As such, service connection is warranted.  38 C.F.R. § 3.303 (b).  


ORDER

Service connection for a bilateral hand arthritis, to include as secondary to service-connected low back disability is denied.  

Service connection for a bilateral elbow DJD is granted.


REMAND

Right Knee Disorder

The Veteran also seeks service connection for DJD of the right knee as related to service or to his service-connected low back disability. 

The Board notes that numerous medical evidence of record, including private treatment records and VA knee examinations, note that the Veteran underwent right knee arthroscopic surgery in 1981 and left knee arthroscopic surgery in 1994.  See July 2017 VA examination report, see also December 1995 private treatment record from Dr. T. F. (indicating that the Veteran had arthroscopic right knee surgery in 1981).  However, a review of the Operation Reports from the Veteran's surgeries in 1981 and 1994 demonstrates that both arthroscopic procedures were performed on the left knee.  

Notably, the Veteran's DJD of the left knee is already a service-connected disability.  See July 2008 rating decision.  Specifically, an October 1981 Operation Report from the USAF Hospital indicates that the Veteran had knee surgery on October 14, 1981 for a left knee arthroscopy with extraction of loose body.  The Narrative Summary from the operation also lists the left knee as the affected joint.  

Further, a May 1994 Operative Report from Dr. T. F. indicates a pre-operative diagnosis of "degenerative medial meniscal tear left knee."  The post-operative diagnosis was DJD with medial meniscal tear of the left knee.   

Moreover, an April 1994 private treatment record from Dr. G. B. noted that the Veteran was seen for complaints of right knee pain after gardening.  The Veteran denied any injury to the knee or past injury to the knee.  A diagnosis of DJD of the knees was rendered and the Veteran was prescribed Naprosyn.  It is reasonable to assume that the Veteran would have reported a past right knee surgery during the April 1994 treatment session.

The medical evidence of record suggests that the Veteran has not undergone any orthopedic surgery to the right knee.  As noted above, the October 1981 and the May 1994 Operative Reports, which are probative, indicate that these procedures were conducted on the left knee, and not the right.  Thus on remand, clarification should be obtained from the Veteran regarding the date of his right knee surgery, if any.  The Veteran is asked to provide the name and location of the surgeon who performed the operation so that medical records may be obtained.  

Moreover, the July 2017 VA examiner provided a negative nexus opinion regarding the right knee, in part, because the examiner found that the right knee surgery could have led to the Veteran's DJD of the knee.  As noted above, it does not appear from the current medical evidence of record that the Veteran has undergone right knee surgery.  As such, following clarification from the Veteran and receipt of any additional relevant evidence, a supplemental medical opinion should be obtained.  

Bilateral Foot Disorder

The Veteran maintains that he has a bilateral foot disability that first manifested in service.

An August 1971 service treatment record indicates a history of a burning sensation on the soles of the feet in morning without diagnosis or treatment.  In a May 1972 service treatment record, the Veteran again complained of a burning sensation and pain in his feet for 2 months.  No diagnosis was noted.  In a separate May 1972 service treatment note, the Veteran complained of foot pain while standing.  A diagnosis of "mod varicose veins both feet" was noted.  The Veteran's feet were also noted to be swollen and tender.  In a July 1976 Report of Medical History, the Veteran specifically checked "YES" as to having foot trouble.  

Following service separation, a September 1984 VA treatment records confirmed a diagnosis of varicose veins and indicated that the Veteran would have swelling and throbbing and a cold sensation if not wearing support stockings.  The evidence also includes private treatment records from Dr. G. B. which confirm a diagnosis of bilateral varicose veins.  See e.g., notes dated October 1993 and November 1993.  In a private physical examination dated in October 1995 by Dr. G. B., it was indicated that the Veteran had a past medical history of bilateral varicose veins.  Upon physical examination, there was evidence of bilateral varicose veins in the distal lower extremities.  Dr. G. B. also advised the Veteran to keep his feet elevate as much as possible during the day and to wear support stockings.  
The Board notes that the Veteran was afforded a VA foot examination in August 2017.  The examiner diagnosed the Veteran with bilateral pes planus, DJD, claw toe deformities, and calcaneal spurring, but opined that these disorders were not related to service or to the service-connected low back disability.  The examiner also acknowledged that the Veteran had been diagnosed with varicose veins of the feet in service in May 1972; however, an opinion as to the Veteran's varicose veins was not provided.  In this regard, there is post-service medical evidence showing that the Veteran had been diagnosed with bilateral varicose veins.  Although this diagnosis was provided outside of the appeal period, the Board finds that a new VA examination is required to assist in determining whether the Veteran continues to have a diagnosis of varicose veins, and whether this disorder affects his feet as was noted in service treatment records.  

Bilateral Hip Disorders

The Veteran underwent a VA hip examination in July 2017.  The examiner opined that the Veteran's hip disorder is less likely as not secondary to the service-connected back disability.  In support of this opinion, the examiner stated that, although compensatory gait abnormalities may lead to early degenerative arthritis of the lower extremity by altering both the biokinematics or kinetics of gait, the Veteran did not have a significant gait abnormality before the development of the bilateral hip DJD, and therefore made it highly unlikely that the hip DJD was related to a gait abnormality.  The severity of bilateral hip DJD was also noted to be mild, and since DJD was a progressive condition and had not required surgery, it was unlikely to have been "caused" by the service-connected condition causing a change in gait, such as the lumbar spine condition, making the etiology of the hip DJD unlikely to be caused by or aggravated by the spine condition.

The Board finds the July 2017 VA medical opinion to be inadequate for several reasons.  First, the medical evidence of record suggests that the Veteran has a significant gait abnormality.  For example, in an October 2016 physical therapy treatment record, it was indicated that the Veteran had difficulty ambulating and required the use of a cane 100 percent of the time.  He was also noted to require assistance with transfers and avoided stairs completely.  Upon examination, he was noted to have a "shuffling gait" and flexed posture.  The physical therapist indicated that the Veteran had poor balance and was a fall risk.  The Veteran has also undergone gait training.  See e. g., December 2016 physical therapy treatment note.  Other private treatment records also indicate leg weakness with gait disturbance.  The Veteran has also been noted to have an abnormal Trendelenburg's gait, in combination with right foot drop.  See May 2009 letter from Dr. M. A. from the Orthopedic Specialist of Louisiana.  An October 2017 VA peripheral nerves examination report also indicated that the Veteran had an antalgic gait.  

Additionally, the July 2017 VA examiner did not adequately address the theory of aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this regard, the examiner stated that the Veteran's gait abnormality was not present before the development of the bilateral hip DJD, and therefore made it highly unlikely that the hip DJD was related to a gait abnormality.  The examiner did not address whether the Veteran's current gait abnormality due to his service-connected disabilities has aggravated his currently diagnosed hip DJD.  For these reasons, the Board finds that a new medical opinion is warranted.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request clarification and additional details (including location and name of surgeon) regarding any operation(s) conducted on his right knee.  

Inform the Veteran that Operative Reports from the October 1981 and May 1994 surgeries relate to his already service-connected left knee, and not the right. He should be requested to submit authorization/consent forms necessary to enable VA to obtain records from any identified private treatment provider for right knee surgery.

2.  After receiving clarification from the Veteran, obtain all outstanding treatment and operation reports pertaining to the right knee, if any.  All records received should be associated with the claims file.

3.  Then, return the claims file to the July 2017 VA examiner to obtain an addendum opinion regarding the etiology of the Veteran's right knee and bilateral hip DJD.  If the examiner is unavailable, obtain an opinion from another suitably qualified clinician.

*The examiner is asked to discuss the Operative Reports from the October 1981 and May 1994 surgeries which relate to the Veteran's left knee, and not the right.

(a)  The examiner is then asked to opine as to whether the Veteran's right knee DJD was at least as likely (50 percent or greater probability) as not incurred in service or otherwise related to service.  

(b)  The examiner is also asked to opine as to whether the Veteran's right knee and/or bilateral hip DJD were at least as likely (50 percent or greater probability) caused or aggravated by the service-connected low back disability.  

*The examiner is asked to specifically discuss the Veteran's gait abnormality which has been discussed in various medical evidence of record.  (See e. g., October 2016 physical therapy treatment record indicating that the Veteran had difficulty ambulating and required the use of a cane 100 percent of the time.  He was also not to require assistance with transfers and avoided stairs.  The Veteran was noted to have a "shuffling gait."  The physical therapist indicated that the Veteran had poor balance and was a fall risk.  The Veteran has also undergone gait training).

(c)  A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule the Veteran for a VA artery and vein examination.  The claims file must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail in accordance with the criteria for evaluating lipomas.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  

The examiner is then asked to address the following:

(a)  Does the Veteran have a current diagnosis of bilateral varicose veins?  (NOTE:  private treatment records in November 1993 and October 1995 show a past medical history, diagnosis, and treatment for bilateral varicose veins in the distal lower extremities).

(b)  If the Veteran has a current varicose vein disability, opine as to whether this disability affects the Veteran's feet.  Reconcile the opinion with the STRs.

(c)  A clear rationale for all opinions is required and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  Thereafter, readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


